    Case: 1:18-cv-04473 Document #: 90 Filed: 07/01/20 Page 1 of 3 PageID #:2457




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 ASHLEY PIERRELOUIS, Individually
 and On Behalf of All Others Similarly
 Situated,

                Plaintiff,                            Case No. 18-cv-04473

                v.                                    Hon. Jorge L. Alonso

 GOGO INC., MICHAEL J. SMALL,
 OAKLEIGH THORNE, NORMAN
 SMAGLEY, BARRY ROWAN, and
 JOHN WADE,

                Defendants.


        PLAINTIFFS’ CORRECTED UNOPPOSED MOTION FOR EXTENSION
              OF TIME TO FILE MOTION FOR LEAVE TO AMEND

       Defendants filed a Motion to Dismiss the Second Amended Complaint on February 21,

2020, which is presently pending. [Dkt. 80-82.] Plaintiffs’ opposition to the motion to dismiss is

due on July 6, 2020. As previously stated in the Joint Status Report dated May 18, 2020 [Dkt. No.

87], Plaintiffs will be filing a motion for leave to amend the Second Amended Complaint, which

Defendants intend to oppose. Plaintiffs respectfully request that they have until July 17, 2020 to

file their forthcoming motion for leave to amend. Defendants do not oppose Plaintiffs’ request to

further adjourn their July 6, 2020 deadline to July 17, 2020.

Dated: July 1, 2020                              Respectfully submitted,

                                                 LUBIN AUSTERMUEHLE

                                                 /s/ Peter S. Lubin
                                                 Peter S. Lubin
                                                 360 West Butterfield Road, Suite 325
                                                 Elmhurst, IL 60126
                                                 Telephone: 630-333-0002
Case: 1:18-cv-04473 Document #: 90 Filed: 07/01/20 Page 2 of 3 PageID #:2458




                                     Peter@L-A.law

                                     Liaison Counsel for Lead Plaintiffs

                                     -and-

                                     LEVI & KORSINSKY, LLP
                                     Nicholas I. Porritt
                                     Adam M. Apton (pro hac vice)
                                     1101 30th Street NW, Suite 115
                                     Washington, DC 20007
                                     Telephone: 202-524-4290
                                     nporritt@zlk.com
                                     aapton@zlk.com

                                     -and-

                                     GLANCY PRONGAY & MURRAY LLP
                                     Robert V. Prongay
                                     Casey Sadler (pro hac vice)
                                     1925 Century Park East, Suite 2100
                                     Los Angeles, CA 90067
                                     Telephone: (310) 201-9150
                                     rprongay@glancylaw.com
                                     csadler@glancylaw.com

                                     Counsel for Co-Lead Plaintiffs
    Case: 1:18-cv-04473 Document #: 90 Filed: 07/01/20 Page 3 of 3 PageID #:2459




                                 CERTIFICATE OF SERVICE

         I certify that I caused a copy of the foregoing CORRECTED MOTION FOR

EXTENSION OF TIME to be served on all counsel of record by filing the same via the CM/ECF

electronic filing system on July 1, 2020, which will send electronic notice to all parties of record.

Date: July 1, 2020                                    /s/ Peter Lubin
                                                      Peter Lubin

30597854.2
